DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 7-9, 11, 13, and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 17-19 of copending Application No. 16/587,425 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-4, 7-9, 11, 13, and 15 are anticipated by claims 1, 4, and 17-19 of copending Application No. 16/587,425.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Patent Application 16/587,459
Patent Application 16/587/425
1. A signature requesting service digital notarization station that uses a biometric identification service, comprising: a non-transitory storage medium that stores instructions;
1. A system for digital notarization using a biometric identification service, comprising: at least one non-transitory storage medium that stores instructions;
a biometric reader device;
a biometric reader device;
and a processor, communicably coupled to the biometric reader device, that executes the instructions to:
and at least one processor, communicably coupled to the biometric reader device and the communication unit, that executes the instructions to:
generate a payload identifying a digital item to validate with a signature;
receive a payload from a signature requesting service using the communication unit, the payload identifying a digital item to validate with a signature;
obtain at least one digital representation of a biometric using the biometric reader device;
obtain at least one digital representation of a biometric using the biometric reader device;
obtain a data structure that includes the payload and an identity attestation generated by an 


17. and store the data structure associated with the digital item in the at least one non- transitory storage medium


Claims 5, 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 17-19 of copending Application No. 16/587,425 in view of Raduchel (US 20150026478). Claims 1, 4, and 17-19 of copending application 16/587,425 recite most the limitations recited in claims 5 and 10 of the instant application, expect for limitations of an input component wherein the processor determines the digital item for which to generate the payload according to input received via the input component. However, Raduchel discloses an input component wherein the processor determines the digital item for which to generate the payload according to input received via the input component (Raduchel ¶4, teaches a package of data including: a document designated for notarization, identification information including a photograph, photograph of a user, and a signature of the user. ¶20, the notary server then may apply the user's signature and an indication of notarization to the designated document. The now notarized document may be archived in a notary database along with the photograph and the identification document in a secure data package).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Raduchel into the system of the patent application for the purpose of transmitting and receiving documents for delivery a physical copy to the user (Raduchel ¶20).
 Claims 6, 12, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 17-19 of copending Application No. 16/587,425 in view of Sprigg et al. (US 20160078277 hereinafter Sprigg). Claims 1, 4, and 17-19 of copending application 16/587,425 (Sprigg ¶85, teaches the processor may provide an indication or notification of a failed notarization in block 522 and the notarization process, including the signature and biometric sampling may be terminated).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Sprigg into the system of the patent application for the purpose of protection of biometric samples may be prudent in order to avoid any spoofing, interception, or intrusion (Sprigg ¶45).
 Claims 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 17-19 of copending Application No. 16/587,425 in view of Heine (US 20150095244). Claims 1, 4, and 17-19 of copending application 16/587,425 recite most the limitations recited in claim 14 of the instant application, expect for limitations the payload from the signature requesting service is a first payload from a first signature requesting service; and the processor is operative to receive a second payload from a second signature requesting service. However, Heine discloses the payload from the signature requesting service is a first payload from a first signature requesting service  (Heine ¶15, teaches storing a first plurality of templates in the template library and a plurality of packages on the first server or the database; receiving by the first server a first instruction from the second server to add a new package to the plurality of packages; sending by the first server to the second server a request for a new package name); and the processor is operative to receive a second payload from a second signature requesting service (Heine ¶15, teaches storing a first plurality of templates in the template library and a plurality of packages on the first server or the database; receiving by the first server a first 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Heine into the system of the patent application for the purpose of that instructions are transferable there between for a plurality of operations (Heine ¶13).
 Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 17-19 of copending Application No. 16/587,425 in view of Raduchel (US 20150026478). Claims 1, 4, and 17-19 of copending application 16/587,425 recite most the limitations recited in claims 16 of the instant application, expect for limitations of the item is a digital item stored on a removable medium connected to the removable media reader device. However, Raduchel discloses the item is a digital item stored on a removable medium connected to the removable media reader device (Raduchel ¶24 and 61-62, teaches storing a notarized document and photograph).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Raduchel into the system of the patent application for the purpose of to aid in proper alignment of the identification document (Raduchel ¶28).
 Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 17-19 of copending Application No. 16/587,425 in view of Raduchel (US 20150026478). Claims 1, 4, and 17-19 of copending application 16/587,425 recite most the limitations recited in claims 17 of the instant application, expect for limitations of the processor associates the data structure with the digital item by storing the data structure to the removable medium. However, Raduchel discloses the processor associates the data structure with the digital item by storing the data structure to the removable medium (Raducherl ¶20, teaches the now notarized document may be archived in a notary database along with the photograph and the identification document in a secure data package, for example, by encrypting the data package, storing the data package with a trusted time stamp (e.g., a digital postmark), and/or storing the data package with a digital signature).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Raduchel into the system of the patent application for the purpose of to aid in proper alignment of the identification document (Raduchel ¶28).
 Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 17-19 of copending Application No. 16/587,425 in view of Raduchel (US 20150026478). Claims 1, 4, and 17-19 of copending application 16/587,425 recite most the limitations recited in claims 18 of the instant application, expect for limitations of the item is a tangible object; and the processor associates the data structure with the item by marking the tangible object with a machine readable element. However, Raduchel discloses the item is a tangible object (Raduchel ¶34, teaches document); and the processor associates the data structure with the item by marking the tangible object with a machine readable element (Raduchel ¶34, teaches The notarization application on the mobile device 202 allows the user 210 to designate a document to be notarized 212, choose or photograph an identification document 214, take a photograph 216 of the user 210, and provide a signature).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Raduchel into the system of the patent application for the purpose of to aid in proper alignment of the identification document (Raduchel ¶28).
 Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 17-19 of copending Application No. 16/587,425 in view of Raduchel (US 20150026478). Claims 1, 4, and 17-19 of copending application 16/587,425 recite most the limitations recited in claims (Raduchel ¶42, teaches the notarized document 224 may sent electronically in a secure data package, for example, by encrypting the data package, including a trusted time stamp (e.g., a digital postmark), and/or including a digital signature).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Raduchel into the system of the patent application for the purpose of to aid in proper alignment of the identification document (Raduchel ¶28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel (US 20150016478) in view of Benkreira et al. (US 20200013128 hereinafter Benkreira), and in further view of Epstein (US 6601172).
Re. claim 1, Raduchel teaches a signature requesting service digital notarization station that uses a biometric identification service, comprising: a non-transitory storage medium that stores instructions (Raduchel ¶63, teaches a computer-readable storage device); a biometric reader device (Raduchel  ¶8-9, teaches computing device activates a camera on the computing device); and a processor, communicably coupled to the biometric reader device, that executes the instructions to (Raduchel ¶64-65, teaches processors executing a computer program to perform functions of the techniques by operating on input data and generating output): generate a payload identifying a digital item to validate with a signature (Raduchel ¶29, teaches notarization application may then send the designated document, the user's identification document, the user's photograph, and the user's signature to a notary server for verification and notarization. ¶42, the notarized document 224 is sent to the user 210 and may also be sent to one or more third parties, such as, computing device 226); obtain at least one digital representation of a biometric using the biometric reader device (Raduchel ¶53, teaches the computing device activates a camera on the computing device and prompts a user of the computing device to center an image displayed on the computing device from the camera on the user and to sign on a touch input of the computing device. ¶54, The computing device captures a photograph of the user and a signature of the user); and store the data structure associated with the digital item (Raduchel ¶24 and 61-62, teaches storing a notarized document and photograph).  
Although Raduchel discloses receiving data structure, Raduchel does not explicitly disclose but Benkreira discloses obtain a data structure that includes the payload and an identity attestation generated by an identification service using the at least one digital representation of the biometric (Benkreira ¶42, teaches image sensor 210 may collect data on a face of the user, the facial data including multiple data points that may be later used for authentication. ¶43, the image sensor 210 may capture photo or video of a user's physical attributes, for example a tattoo, a scar, a piercing, or other physical attributes. The image or video data may be later used to authenticate the user if, for example, the user wants to notarize a document. The image sensor 210 may also be used to analyze the signature on a user's driver license, for example to compare such a signature with a signature on a document to be notarized).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Benkreira into the invention of Raduchel for the purpose of verification and authentication (Benkreira ¶38).
Although Raduchel-Benkreira discloses encrypting the data structure, Raduchel-Benkreira do not explicitly disclose but Epstein discloses at least a portion of the data structure encrypted using a private encryption key of the identification service (Epstein ¶Col 1 lines 17-31, teaches A one-way hash of the document is produced, and the hash is encrypted using a private key of the owner of the document to form a so called digital signature. ¶Col 2 lines 24-37, the author has a private key that can encrypt digital information and a public key that can decrypt the information).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Epstein into the invention of Raduchel-Benkreira for the purpose of prove that no one has altered or revised (Epstein ¶Col 1 lines 11-16).
Re. claim 2, Raduchel-Benkreira-Epstein teach the digital notarization station of claim 1, further comprising a communication unit wherein the processor generates the payload using information obtained by communicating with a signature requesting service computing device via the communication unit (Raduchel ¶25, teaches the delivery method selection portion 114 also may allow the user to have the notarized document delivered to a third-party. ¶26, Upon receipt of a user selection to deliver the notarized document to a third-party, the notarization application may request information related to the third-party).  
Re. claim 3, Raduchel-Benkreira-Epstein teach the digital notarization station of claim 1, further comprising a communication unit wherein the processor stores the data structure by transmitting the (Raduchel ¶25, teaches the delivery method selection portion 114 also may allow the user to have the notarized document delivered to a third-party. ¶26, Upon receipt of a user selection to deliver the notarized document to a third-party, the notarization application may request information related to the third-party).  
Re. claim 4, Raduchel-Benkreira-Epstein teach the digital notarization station of claim 1, further comprising a communication unit wherein the processor obtains the data structure by communicating with the identification service via the communication unit (Raduchel ¶59-62, teaches receiving a notarized document. ¶22, communication devices).  
Re. claim 5, Raduchel-Benkreira-Epstein teach the digital notarization station of claim 1, further comprising an input component wherein the processor determines the digital item for which to generate the payload according to input received via the input component (Raduchel ¶4, teaches a package of data including: a document designated for notarization, identification information including a photograph, photograph of a user, and a signature of the user. ¶19, The mobile device receives a user input to launch a notarization application. ¶20, the notary server then may apply the user's signature and an indication of notarization to the designated document. The now notarized document may be archived in a notary database along with the photograph and the identification document in a secure data package).  
Re. claim 7, Raduchel-Benkreira-Epstein teach the digital notarization station of claim 1, wherein the processor is operative to: retrieve the data structure (Raduchel¶59-62, teaches receiving a notarized document).
 Although Raduchel-Benkreira discloses encrypting the data structure, Raduchel-Benkreira do not explicitly disclose but Epstein discloses verify the signature by decrypting the at least the portion of the data structure using a public encryption key of the identification service (Epstein ¶Col 1 lines 17-31, teaches anyone with the notary's public key can decrypt the notary's signature and prove that the document was originally encrypted by someone who had access to the private key. ¶Col 2 lines 38-67, then the server compares the hash of the report to the decrypted signature to verify that they match. If they match, the server knows that the signature and report are from the author because it was the authors public key that decrypted the signature, and the server knows that the signature and report have not been altered since the author signed the report).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Epstein into the invention of Raduchel-Benkreira for the purpose of prove that no one has altered or revised (Epstein ¶Col 1 lines 11-16).
Re. claim 8, Raduchel teaches a biometric identification service digital notarization station, comprising: a non-transitory storage medium that stores instructions (Raduchel ¶63, teaches a computer-readable storage device); a biometric reader device (Raduchel  ¶8-9, teaches computing device activates a camera on the computing device); and a processor, communicably coupled to the biometric reader device, that executes the instructions to (Raduchel ¶64-65, teaches processors executing a computer program to perform functions of the techniques by operating on input data and generating output): obtain a payload from a signature requesting service, the payload identifying a digital item to validate with a signature (Raduchel ¶29, teaches notarization application may then send the designated document, the user's identification document, the user's photograph, and the user's signature to a notary server for verification and notarization. ¶42, the notarized document 224 is sent to the user 210 and may also be sent to one or more third parties, such as, computing device 226); obtain at least one digital representation of a biometric using the biometric reader device (Raduchel ¶53, teaches the computing device activates a camera on the computing device and prompts a user of the computing device to center an image displayed on the computing device from the camera on the user and to sign on a touch input of the computing device. ¶54, The computing device captures a photograph of the user and a signature of the user); and provide the data structure to the signature requesting service (Raduchel ¶25-26, 43, 52, teaches sending the notarized document to the third party).  
Although Raduchel discloses receiving data structure, Raduchel does not explicitly disclose but Benkreira discloses generate a data structure that includes the payload and an identity attestation generated using the at least one digital representation of the biometric (Benkreira ¶42, teaches image sensor 210 may collect data on a face of the user, the facial data including multiple data points that may be later used for authentication. ¶43, the image sensor 210 may capture photo or video of a user's physical attributes, for example a tattoo, a scar, a piercing, or other physical attributes. The image or video data may be later used to authenticate the user if, for example, the user wants to notarize a document. The image sensor 210 may also be used to analyze the signature on a user's driver license, for example to compare such a signature with a signature on a document to be notarized).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Benkreira into the invention of Raduchel for the purpose of verification and authentication (Benkreira ¶38).
Although Raduchel-Benkreira discloses encrypting the data structure, Raduchel-Benkreira do not explicitly disclose but Epstein discloses at least a portion - 66 -CLROO15.USU1 of the data structure encrypted using a private encryption key of an identification service associated with the biometric identification service digital notarization station (Epstein ¶Col 1 lines 17-31, teaches A one-way hash of the document is produced, and the hash is encrypted using a private key of the owner of the document to form a so called digital signature. ¶Col 2 lines 24-37, The author has a private key that can encrypt digital information and a public key that can decrypt the information).
(Epstein ¶Col 1 lines 11-16).
Re. claim 9, rejection of claim 8 is included and claim 9 is rejected with the same rationale as applied in claim 2.
Re. claim 10, rejection of claim 8 is included and claim 10 is rejected with the same rationale as applied in claim 5. 
Re. claim 11, Raduchel-Benkreira-Epstein teach the digital notarization station of claim 8, further comprising a communication unit wherein the processor generates the identity attestation by communicating with an identification service computing device via the communication unit (Benkreira ¶39, teaches the automated notarization device 102 communicates with notarization server 104 over a local network, such that any delay in obtaining information from user identity database 106 is minimized ¶43, the image sensor 210 may capture photo or video of a user's physical attributes, for example a tattoo, a scar, a piercing, or other physical attributes. The image or video data may be later used to authenticate the user if, for example, the user wants to notarize a document. The image sensor 210 may also be used to analyze the signature on a user's driver license, for example to compare such a signature with a signature on a document to be notarized).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Benkreira into the invention of Raduchel for the purpose of verification, authentication and minimizing delay (Benkreira ¶38-39).
 Re. claim 13, rejection of claim 8 is included and claim 13 is rejected with the same rationale as applied in claim 7. 
(Raduchel ¶63, teaches a computer-readable storage device); a removable media reader device (Raduchel ¶65, teaches  removable disks. ¶17, provided for electronic notarization of a document using a mobile device); a biometric reader device (Raduchel  ¶8-9, teaches computing device activates a camera on the computing device); and a processor, communicably coupled to the biometric reader device and the removable media reader device, that executes the instructions to (Raduchel ¶64-65, teaches processors executing a computer program to perform functions of the techniques by operating on input data and generating output): access an item via the removable media reader device to validate with a signature (Raduchel ¶19, teaches the mobile device receives a user input to launch a notarization application. The notarization application generates a user interface allowing the user to designate a document for notarization and choose from several options related to notarizing the document); generate a payload identifying the item (Raduchel ¶29, teaches notarization application may then send the designated document, the user's identification document, the user's photograph, and the user's signature to a notary server for verification and notarization. ¶42, the notarized document 224 is sent to the user 210 and may also be sent to one or more third parties, such as, computing device. ¶52, teaches generating data to send to the notary including the document); obtain at least one digital representation of a biometric using the biometric reader device device (Raduchel ¶53, teaches the computing device activates a camera on the computing device and prompts a user of the computing device to center an image displayed on the computing device from the camera on the user and to sign on a touch input of the computing device. ¶54, The computing device captures a photograph of the user and a signature of the user); and associate the data structure with the item (Raduchel ¶24 and 61-62, teaches storing a notarized document and photograph).  
(Benkreira ¶42, teaches image sensor 210 may collect data on a face of the user, the facial data including multiple data points that may be later used for authentication. ¶43, the image sensor 210 may capture photo or video of a user's physical attributes, for example a tattoo, a scar, a piercing, or other physical attributes. The image or video data may be later used to authenticate the user if, for example, the user wants to notarize a document. The image sensor 210 may also be used to analyze the signature on a user's driver license, for example to compare such a signature with a signature on a document to be notarized).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Benkreira into the invention of Raduchel for the purpose of verification and authentication (Benkreira ¶38).
Although Raduchel-Benkreira discloses encrypting the data structure, Raduchel-Benkreira do not explicitly disclose but Epstein discloses at least a portion of the data structure encrypted using a private encryption key of the identification service (Epstein ¶Col 1 lines 17-31, teaches A one-way hash of the document is produced, and the hash is encrypted using a private key of the owner of the document to form a so called digital signature. ¶Col 2 lines 24-37, the author has a private key that can encrypt digital information and a public key that can decrypt the information).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Epstein into the invention of Raduchel-Benkreira for the purpose of prove that no one has altered or revised (Epstein ¶Col 1 lines 11-16).
(Raduchel ¶24 and 61-62, teaches storing a notarized document and photograph).  
Re. claim 17, Raduchel-Benkreira-Epstein teach the digital notarization station of claim 16, wherein the processor associates the data structure with the digital item by storing the data structure to the removable medium (Raducherl ¶20, teaches the now notarized document may be archived in a notary database along with the photograph and the identification document in a secure data package, for example, by encrypting the data package, storing the data package with a trusted time stamp (e.g., a digital postmark), and/or storing the data package with a digital signature).  
Re. claim 18, Raduchel-Benkreira-Epstein teach the digital notarization station of claim 15, wherein:  - 68 -CLR0015.USU1 the item is a tangible object (Raduchel ¶34, teaches document); and the processor associates the data structure with the item by marking the tangible object with a machine readable element (Raduchel ¶34, teaches The notarization application on the mobile device 202 allows the user 210 to designate a document to be notarized 212, choose or photograph an identification document 214, take a photograph 216 of the user 210, and provide a signature).  
Re. claim 19, Raduchel-Benkreira-Epstein teach the digital notarization station of claim 18, wherein the data structure is encoded in the machine readable element (Raduchel ¶42, teaches the notarized document 224 may sent electronically in a secure data package, for example, by encrypting the data package, including a trusted time stamp (e.g., a digital postmark), and/or including a digital signature).  
Claims 6, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel (US 20150016478), Benkreira et al. (US 20200013128 hereinafter Benkreira), Epstein (US 6601172), and in further view of Sprigg et al. (US 20160078277 hereinafter Sprigg).
(Sprigg ¶85, teaches the processor may provide an indication or notification of a failed notarization in block 522 and the notarization process, including the signature and biometric sampling may be terminated).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Sprigg into the invention of Raduchel-Benkreira-Epstein for the purpose of protection of biometric samples may be prudent in order to avoid any spoofing, interception, or intrusion (Sprigg ¶45).
Re. claim 12, rejection of claim 8 is included and claim 12 is rejected with the same rationale as applied in claim 6.
Re. claim 20, rejection of claim 15 is included and claim 20 is rejected with the same rationale as applied in claim 6. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel (US 20150016478), Benkreira et al. (US 20200013128 hereinafter Benkreira), Epstein (US 6601172), and in further view of Heine (US 20150095244).
Re. claim 14, Raduchel-Benkreira-Epstein teach the digital notarization station of claim 8, wherein: the payload from the signature requesting service is a first payload from a first signature requesting service (Raduchel ¶4, teaches the server then applies the signature and an indication of notarization to the document designated for notarization to create a notarized version of the document).
(Heine ¶15, teaches storing a first plurality of templates in the template library and a plurality of packages on the first server or the database; receiving by the first server a first instruction from the second server to add a new package to the plurality of packages; sending by the first server to the second server a request for a new package name).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Heine into the invention of Raduchel-Benkreira-Epstein the purpose of that instructions are transferable there between for a plurality of operations (Heine ¶13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kursun et al. (US 20180288040) discloses biometric authentication-based electronic notary public using an electronic device may include (1) a server comprising at least one computer processor receiving, from an electronic device, biometric data from a user; (2) the server authenticating the user based on the biometric data; (3) the server receiving, from the electronic device, an identification of a document to notarize; (4) the server receiving, from the electronic device, a signature of the user; (5) the server processing the document to include the signature and a notary seal; and (6) the server providing the processed document to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436